DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings are objected to because in Fig. 2 “170” is missing its lead line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura et al. (U.S. Patent Application Publication 2020/0055481 A1).
Regarding claim 1, Mimura et al. (Figs. 1-20) discloses a steering system for use in steering a vehicle, the steering system comprising: 
a variable mechanism that reversibly changes a configuration of an operating member 300, 301 between a configuration for automated driving and a configuration for manual driving, the configuration including at least one of a position, an orientation, and a shape (Figs. 1-20); 

a receiver 30 that receives an operation of a driver (at least Fig. 1); and 
a controller 100, 125 that controls the variable drive source to cause the variable mechanism to return the configuration of the operating member to the configuration for manual driving, when the receiver receives the operation of the driver in a period when the variable mechanism is changing the configuration of the operating member from the configuration for manual driving to the configuration for automated driving (at least paragraphs [0075]-[0076]).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (U.S. Patent 10,654,511 B1).
Regarding claim 1, Cao et al. (Figs. 1-4; column 4 line 4-column 13 line 50) discloses a steering system 112 for use in steering a vehicle 100, the steering system comprising: 
a variable mechanism 118 that reversibly changes a configuration of an operating member 120 between a configuration for automated driving and a configuration for manual driving, the configuration including at least one of a position, an orientation, and a shape (Figs. 1-4); 
a variable drive source 122, 213 that drives the variable mechanism (Figs. 1-4); 
a receiver 215, 217 that receives an operation of a driver; and 
a controller 222, 22, 116 that controls the variable drive source to cause the variable mechanism to return the configuration of the operating member to the configuration for manual driving, when the receiver receives the operation of the driver in a period when the variable mechanism is changing the configuration of the operating 
Regarding claims 2 and 3, Cao et al. (Figs. 1-4; column 4 line 4-column 13 line 50) discloses the steering system 112, 
(claim 2) wherein  
the variable mechanism 118 includes an advance-retract mechanism 122 that causes the operating member 120 to advance and retract and a folding mechanism 213 that folds the operating member by tilting the operating member relative to the advance-retract mechanism (at least Fig. 2 & 3), and 
the receiver 215, 217 receives the operation of the driver based on a force applied by the driver to the operating member in the period when the configuration is being changed to the configuration for automated driving;
(claim 3) further comprising 
a reaction-force generating device that includes a reaction force motor and applies a force to the operating member in a direction opposite to a force applied by the driver to rotate the operating member, wherein 
the receiver receives the operation of the driver based on a change in current that flows through the reaction force motor in response to the force applied by the driver to the operating member in the period when the configuration of the operating member is being changed to the configuration for automated driving (at least Figs. 1-4; column 4 line 4-column 13 line 50, especially column 5 line 67-column 6 line 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kagi (CH 711640 A2), cited by applicant, in view of Mimura et al. (U.S. Patent Application Publication 2020/0055481 A1).
Regarding claim 1, Kagi (Figs. 1-8; machine translation provided by applicant) discloses a steering system 10 for use in steering a vehicle, the steering system comprising: 
a variable mechanism that reversibly changes a configuration of an operating member 12 between a configuration for automated driving and a configuration for manual driving, the configuration including at least one of a position, an orientation, and a shape (Figs. 1-8); 
a variable drive source that drives the variable mechanism; 
a receiver that receives an operation of a driver; and 

But Kagi does not specifically disclose the controller causing the variable mechanism to return the configuration of the operating member to the configuration for manual driving, when the receiver receives the operation of the driver in a period when the variable mechanism is changing the configuration of the operating member from the configuration for manual driving to the configuration for automated driving.
Mimura et al. (Figs. 1-20) discloses that it is known in the art to provide a steering system for use in steering a vehicle, the steering system comprising: 
a variable mechanism that reversibly changes a configuration of an operating member 300, 301 between a configuration for automated driving and a configuration for manual driving, the configuration including at least one of a position, an orientation, and a shape (Figs. 1-20); 
a variable drive source 320 that drives the variable mechanism (at least Fig. 1); 
a receiver 30 that receives an operation of a driver (at least Fig. 1); and 
a controller 100, 125 that controls the variable drive source to cause the variable mechanism to return the configuration of the operating member to the configuration for manual driving, when the receiver receives the operation of the driver in a period when the variable mechanism is changing the configuration of the operating member from the configuration for manual driving to the configuration for automated driving (at least paragraphs [0075]-[0076]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the controller of Kagi with the controller of	 Mimura et al., in order to achieve the desirable result of controlling 
Regarding claims 2 and 3, Kagi (Figs. 1-8; machine translation provided by applicant) discloses the steering system 10, 
 (claim 2) wherein  
the variable mechanism includes an advance-retract mechanism that causes the operating member 12 to advance and retract and a folding mechanism that folds the operating member by tilting the operating member relative to the advance-retract mechanism (at least Fig. 1-8), and 
the receiver receives the operation of the driver based on a force applied by the driver to the operating member in the period when the configuration is being changed to the configuration for automated driving (at least Fig. 1-8);
(claim 3) further comprising 
a reaction-force generating device that includes a reaction force motor and applies a force to the operating member in a direction opposite to a force applied by the driver to rotate the operating member, wherein 
the receiver receives the operation of the driver based on a change in current that flows through the reaction force motor in response to the force applied by the driver to the operating member in the period when the configuration of the operating member is being changed to the configuration for automated driving (at least Figs. 1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616